Date:    l~:il.-bJ 2.,y, 'Lo\5"
                     \


 Court of Criminal Appeals of Texas
 P.o. Box 12308, Capitol Station
 Austin, Texas 78711



 RE: Filing of Petition for Writ of Mandamus & Prohibition



  Dear Clerk,                                      .1is document contains some
                                                  1ages that are of poor quality
         Enclosed, please find the Original and el¥tt'~i~q~f)i~~s
 of the "Relator's Petition for vJrit of Mandamus·& Prohibition."
         Please file this document and bring it to the Court's
 immediate attention for any proceedings to be had thereon.
         By copy of this letter,    I am forwarding a copy of this
 instrument to the Fourth Court of Appeals        a~d    Susan D. Reed,
 the Bexar County Criminal District Attorney.


         Thank you in advance for your time and kind assistance
 in this very important matter.



                                                     RECEIVED!N
1r;;::~L
(r/i'ram Miles
                                                   COURT OF CRIMINAL APPEALS
 TDCJ-CID No. 785448                                       MAR 12 2015
 W-P- Clements Unit
 9601 Spur 591                                          Abe1 Acosta, Clerk
 Amarillo, Texas 79107-9606

c/file
            No.




                       IN THE

          TEXAS COURT OF CRIMINAL OF TEXAS

                      AT AUSTIN




                    HIRAM MILES,
                             -Relator,   -.
                         v.

      COURT OF APPEALS FOR THE FOURTH DISTRICT
                      OF TEXAS,
                              Respondent.




RELATOR'S PETITION FOR WRIT OF MANDAMUS & PROHIBITION




                                Hiram Miles
                                TDCJ-CID No. 785448
                                William P. Clements Unit
                                9601 Spur 591
                                Amarillo, Texas 79107-9606


                                RELATOR, PRO SE
                      No.
                                                      20 15 MAR -5 AH II : I 5


                              HIRAM MILES,
                                       Relator,




                                   v.



                COURT OF APPEALS FOR THE FOURTH DISTRICT
                                OF TEXAS,
                                        Respondent.




                    IDENTITY OF PARTIES AND COUNSEL




      The following is a complete list of the parties, the

attorneys, and any other person who has an interest in the out-

come of this suit:

Susan D. Reed
Bexar County Criminal District Attorney
Cadena-Reeves Justice Center
300 Dolorosa, Fifth Floor
San An toni o,. Texas 78205-3030

Fourth Court of Appeals District
Cadena~Reeves Justice Center
300 Dolorosa, Suite 3200
San Antonio, Texas 78205-3037




                                  1·
                                                           TABLE OF CONTENTS




Identity of Parties & Counsel                                                                                                                                                                          i

Table of Contents                                                                                                                                                                                      ii

Index of Authorities                                                                                                                                                                                   iii

Statement of the Case                                                                                                                                                                                  iv

Statement of Jurisdiction                                          •...••.••.••..•.••.••....•••.•••. v

Issue Presented            •   •   •   •   •   •   •   •   •   ~   •   •   •   •   •   $   0   -   •   •   •   •   •   ~   •   •   ~   ~   •   •   ~   •   ~   •   •   •   •   -   •   •   •   ~   •   vi

                                                                                                                                                                                                       1

Summary of the Argument                                    •••••...•.•....•••....•.•.. ~ ...••.. 3

Argument   •.•••••••••.•.••••••••••••••••.•••..•••••.••••••.•. 4

      Issue One:
            The Fourth Court of Appeals Judgment/Opinion Is Outside
            Of The Anders/Stafford Procedure Established By The u.s.
            Supreme Court and Court Of Criminal Appeals Of Texas,
            Rendering It Void

Prayer •.•.•••.••.••••••.•••..•••••.•••••.•••••••....•••.•. 8

Unsworn Declaration                        .•••.•••••••.••••.••.•.•••.•.••.••••.•• 9

Certificate of Service •..•••••.••.....•••.••..•..••.••.... 9

Appendix   • ., ... c-.-. ..   •~·•••••••_..,.,.,,..,.,.,.,_                                                   • ..,.,.,. . . . . . . . . . . . -. .. ., ... _. . . . . . . ..                         10




                                                                                       ii.
                                              INDEX OF AUTHORITIES


Federal Cases:

Anders v. California,386 U.S.738,87 S.Ct.l396,18 L.Ed.
493 ( 1967) • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • •              5 6 8
                                                                                                                               I   I




Fay v. Noia,372 u.s.391,83 s.ct.822,9 L. Ed. 2d 837 (1963) ...                                                               7

States Cases:

Chester,In Re,                309 S.W.3d @ 718(Tex.App.-Houston[l4th                                          Dist~]
2 0 1 0 ) • • . • • • . • • • • . • • • • • . • • . . • .. . • . • • - -• • . . • • - . • . . • •' • . . - - • . . • . .   8
Choice ! Energy,L.P.,325 S.W.3d 810(Tex.App.-Houston[l4th
Dist-]2010) . . . . . • . . . . . . • • . . . . • • . . . . . . . . . . . . . . . . . . . . . . . . • . . . .              8
Rodriguez v. Marquez, 4 S.W.3d 227(Tex.Crim.App.l999) . . . . . .                                                          4
Stafford v. State, 813 S.W.2d 5ll(Tex.Crim.App.l991) . . . . . . .                                                         5,6,8
Texas Dept. of Corrections v. Dalehite, 623 S.W.2d 420,
4 2 4 ( T ex . Crim . Ap p • 19 81 ) . . . . . . . . . . . . . . . . . . . . • . . ._. . . . . . • . . . • .               4
Wade v. Mays, 689 S.W.2d 893,899 (Tex.Crim.App.l985) ..••. :.                                                              4

Statutes:

Article 11.07, Section 4, Texas Code of Criminal Procedure .. 7




                                                              iii
                         STATEMENT OF THE CASE



         Relator was indicted on January 4,1996, for the offense

of murder alleged to have been committed on or about October

10,1995.    (C.R- Vol.I,p.7)

         Jury trial commenced on March 31,1997 (C.R. Vol.I,p-8),

after a plea of not guilty, a verdict of guilty was returned

on April 3,1997 and the jury assessed punishment on that same

day at life imprisonment and a $10,000 fine.     (C.R. Vol.II,

p.l76)

         A motion for a new trial was filed and overruled on April

21,1997.    (C.R. Vol.II,p-184)

         Relator timely filed a notice of appeal on April 17,1997.

(C.R. Vol.II,p.l93)

         After Anders proceeding the Fourth Court of Appeals in

Appeal No. 04-97-00313-CR was initiated,the Court Affirmed the

trial court's judgment on March 3,1999.




                                  iv
                    STATEMENT OF JURISDICTION


      This Court has jurisdiction to issue a writ of mandamus

and prohibition. Article 4.04, Texas Code of Criminal Procedure

and Article 5, Section 5, Texas Constitution.




                               v -
                           ISSUE PRESENTED




Issue One:   The Fourth Court Of Appeals Judgment/Opinion
             Is Outside Of The Anders/Stafford Procedure
             Established   By The u.s. Supreme Court And Court
             Of Criminal Appeals Of Texas, Rendering It Void.




                                vi.
                             STATEMENT OF FACTS


         On May 18,1998, court-appointed appellate counsel, Raymond

Fuchs, filed a "Anders Brief In Support Of Motion To Withdraw

As Counsel" with the Fourth Court of Appeals in Appeal No. 04-

97-00313-CR.

         Mr. Fuchs provided      Relato_E_~_!:_b_~_____f ___ t:_~e   Anders Brief

and advised him of his right to review the record and file a

Pro Se Brief.

         Mr. Fuchs, also, sent the 290th District Court's address

to contact for the trial record to be sent to him; notifying

him also of the time limitations to file the brief suggesting

that Relator request for an extension of time, giving him the

Fourth Court of Appeals address. see Appendix Tab-A, Attachment-

! : Order of the Fourth Court of Appeals,                      dated July 20,1998:

[Affidavit of Hiram Miles]

         On May 26,1998, Relator, as instructed wrote the trial

court judge Sharon    s.    MacRae requesting for the record.

         On Julyl,l998,    in response to the letter, Judge MacRae

stated "I have no proprietary interest in the records that you

request,    contact the Court of appeals."

         On July 5,1998, Relator wrote the Fourth Court of Appeals

asking for his records      ~y    motion,        to file his brief.

         On July 20,1998,   the Fourth Court of Appeals ackowledged

in a Order that Relator asserted his right to file a pro se

brief.

         This Order directed the Bexar County District Clerk to

prepare and send a full and complete duplicate copy of the

                                             1
Clerk's and Reporter's Records for Cause Number 1996-CR-0010

to Relator. See (Appemdix, Tab-A,[Affidavit of Hiram Miles]

Attachment-1)

      In this Order,    it stated that "the Pro Se Brief is due

on or before the 18th day of September 1998." Id.

      On September 18, 1998, Fourth Court of Appeals Clerk,

Mr. Herb Schaefer,·acknowledged receipt and filing of the "Pro

Se Appellant Brief" for the Fourth Court of Appeals. See

(Appeodix, Tab-A,[Affidavit of Hiram Miles] Attachment-2)

      Relator provided Mr. Fuch with a copy and also forwarded

a copy to Enrico B. Valdez, the attorney representing the State.

See (Appendix, Tab-A)

      The State's attorney filed three (3) motions for extensions

of time and filed its reply brief on January 19,1999.

      On February 4,1999, Relator was notified by Clerk       Schaef~r


that the Court set a formal submission on "Briefs" on the 2nd

day of March, A.D. 1999.

      On March 3,1999, Justice Karen Angelini delivered the

Opinion for the Court affirming Relator's conviction by review

of the brief filed by Mr. Fuchs and the record, agreeing that

the appeal was frivolous and without merit granting counsel's

motion to withdraw. See (Appendix, Tab-A,[Affidavit of Hiram

Miles], Attachment-3: Opinion, Fourth Court of Appeals)

      Justice Angelini in her Opinion further noted that "Miles

has not filed a brief." Id.

      Relator's "Pro Se Appellant Brief" has not been reviewed

nor considered as mandated by the     u.s.   Supreme Court's holding

on the Anders procedure.
                                  2
                      SUMMARY OF THE ARGUMENT



      Court-appointed appellate counsel filed an Anders' Brief

In Support of Motion to Withdraw as Counsel, triggering the

Anders'/Stafford   three (3) step mandate by the    u.s.   Supreme

Court and Texas Court of Criminal Appeals. Intermediate State

Appellate Courts must follow this procedure to the conclusion

of its appellate review.

      In this case at bar, where the Fourth Court of Appeals

abandined review of "Appellant's ProSe Brief" required by

Anders/Stafford judgments, it went beyond its jurisdiction to

enter any judgment, thereby rendering the Order of affirmation

of the conviction and sentence void.

      Relator pursues Writ of Mandamus in order for this

Honorable Court shall have the power to issue the writ and

enforce its judgment as decided in   St~fford   v. State which was

determined in accord with Anders v. California.




                                3
                                 ARGUMENT


     The Fourth Court Of Appeals Judgment/Opinion Is Outside
Of The Anders/Stafford Procedure Established By The          u.s.   Supreme
Court And Court Of Criminal Appeals Of Texas, Rendering It Void.




                          Standard of Review

      To obtain mandamus relief with respect to judicial conduct,
a Relator must show:

      1) a clear right to relief usually when the judicial con-
         duct in question violates a ministerial duty, and

      2) no adequate remedy at law to redress the alleged harm.

See State ex. rel.   Rodriguez:'\!;~   :Marquez;.,,4,s.w.3d 227 (Tex.crim.
App. 1999)

           *                           *                      *
      The Wade Court determined that "under the ministerial

act/clear legal right requirement, the law must "Clearly spell

[] out the duty to be performed ••• with ouch certainty that

nothing is left to the exercise of discretion or judgment." See

Wade v. Mays, 689 S.W.2d at 899 (Tex.Crim.App.l985)(Quoting

Texas Department of Corrections v. Dalehite, 623 S.W.2d 420,424

(Tex.Crim.App.l98l))

      The governing law in this case is spelled out in steps

by the u.s. Supreme Court and Texas Court of Criminal Appeals

in a way that cannot be interpreted in no other way.

      Therefore, Relator will demonstrate that the judicial

conduct of the Justices of the Fourth Court of Appeals violates

a ministerial duty to review the "Pro Se Appellant's Crief."

                                       4
      This Honorable Court of Criminal Appeals of Texas in

Stafford v. State,   813 S.W.2d 511 (Tex.Crim.App.l991) adopted

the u.s. Supreme Court's three (3) step procedure to determine

if an indigent's appeal is wholly frivolous. See Anders v. Cali-

fornia,   386 u.s. 738, 87 s.ct. 1396, 18 L.Ed.493 (1967)

      Counsel's Role -Appointed counsel must make a conscientious
      review of the record to decide if it presents any nonfri-
      volous grounds for appeal.       If this review convinces appointed
      counsel the appeal is wholly frivolous,       he must ask the
      court for permission to withdraw. But he must file "a
      brief referring to anything in the record that might
      arguably support the appeal" and provide the appellant
      with a copy of th is brief. Anders, 386 u.s. at 744
           Appointed counsel thus has the responsibility to file
      an Anders brief that will help the court correctly dispose
      of the appellant's appeal.

      Appellant's Role -    If appointed counsel files a motion
      to withdraw and a brief complying with Anders/Stafford,
      the court must provide the appellant with time to file
      a prose brief "to raise any pointes he chooses .... " Id.
           This pro se brief is thus the appellant's opportunity
      to help the court decide if the record on appeal raises
      any nonfrivolous ground for an appeal.

      The Court's Role - After the appellant has been given
      an opportunity to file a pro se brief., the court must
      conduct a "full examination of all of the proceedings,to
      determine whether the case is wholly      frivolou~~"   To make
      this determination,   the court reviews the Anders brief
      filed by appointed counsel, the record on appeal,and any
     pro se brief filed by the appellant. If the court establishes
     the appeal is wholly frivolous,       it affirms the judgment.
           But, if the review reveals an arguable ground for appeal,
     the court must appoint another attorney to assist the

                                   5
          appellant in arguing the appeal. Id.

      The above procedures are a ministerial duty mandated by

the Court of Criminal Appeals and is not left to discretion

by any lower court. See Anders v. California, 87 s.ct.l396(1967);

Stafford,supra.

      Appointed counsel's filing of an Anders Brief and motion

to withdraw triggered the Anders/Stafford procedure mandated by

the u.s. Supreme Court and Court of Criminal Appeals of Texas.

      Relator did not agree with appointed counsel's finding

that the appeal was frivolous and asserted his right   und~r~


Anders/Stafford.

      Relator fulfilled his role as required pursuant to the

Anders/Stafford procedure by filing his "Pro Se Appellant's

Brief" on September 18,1998. See (Appendix, Tab-A, [Affidavit

Of Hiram Miles] Attachment -   2: Notice of Receipt By Clerk,dated

September 18,1999)

      The Fourth Court of Appeals did not fulfill its role

prior to rendering judgment by stating in its Opinion "Miles

has not filed a brief." See (Appendix, Tab-A [Affidavit of Hiram

Miles] Attachment -   3: Opinion/Judgment of the Fourth Court

of Appeals,dated March 3,1999)

      The Court ignored its ministerial duty to review the pro

se brief by simply stating that ''Miles has not filed a brief"

when court records and notice of receipt from the court's

clerk certifying otherwise.

     Therefore, Relator is entitled to the review governed

by the And~rs/Staf(ord proc~dure.

                                 6
        The aforementioned steps must be followed in reaching

the decision to affirm or appoint new counsel to argue the

appeal. The review of any pro se brief filed by the Relator

is required in this determination. Therefore, without the review

of this brief on file with the Fourth Court of Appeals, it does

not have jurisdiction to enter judgment of affirmation, and

is void.

NO ADEQUATE REMDEY AT LAW

        Relator will demonstrate     that he has no adequate remedy

at law to redress the Fourth Court of Appeals failure to review

the pro se brief as required by Anders/Stafford.

        The only remedy from judgment/order by a court of appeals

on direct appeal is the Application for a Writ of Habeas Corpus

pursuant to Article 11.07, Texas Code of Criminal Procedure.

        Your Relator does not meet the requirements in pursuing

the state application due to his previous filings of State

applications, whereby, Section 4, Article 11.07 does not redress

the hram done to Relator by the Fourth Court of Appeals. See

(Appendix, Tab-A,      [Affidavit of Hiram Miles] Attachment - 4:

Order of the Texas Court of Criminal Appeals,dated: March 12,

2014)

        In addition,   the Fourth Court of Appeals judgment is

obtained in violation of the Anders/Stafford procedure [DUE

Process] and void for want of jurisiction of the court to render

such judgment. See Fay v. Noia, 372 u.s. 391, 83 s.ct. 822,

9 L. Ed. 2d 837 (1963), and requires no need for Relator to

                                    7
demonstrate the No Adequate Remedy at Law standard.

       Albeit,   lower court's have determined that the "No Adequate

Remedy at Law" is not necessary when the order being challenged

is void. See In Re Chester, 309 s.w.3d @ 718 (Tex.App.-Houston

[14th Dist.] 2010); See also In Re Choice! Energy,L.P., 325
S.W.3d 810 (Tex.App.-Houston [14th Dist.] 2010)

       In conclusion, Relator has attempted every avenue to obtain

relief from the Fourth Court of Appeals arbitrary act to ignore

the brief timely filed by Relator on September 18,1998. See

(Appendix, Tab-A [Affidavit of Hiram Miles] Attachment -    2)

      Relator contends that the Fourth Court of Appeals refusal

to review the brief is due to the grounds raised in the brief

being meritorious requiring abatement of the appeal, and remand

to the trial court for appointment of new counsel     to assist

him in arguing those grounds.

                                PRAYER

      WHEREFORE,PREMISES CONSIDERED, Relator prays that this

Honorable Court issues this Writ of Mandamus and Prohibition

directing the Fourth Court of Appeals to review the "Pro Se

Appellant's Brief" as required by Anders v. California, 87 s.ct.

1396 (1967) and Stafford v. State, 813 s.w.2d 511 (Tex.Crim.App.

1991) Also,   issue Prohibition to the Fourth Court of Appeals

to prohibit any attempted decision without first revewing the

"Pro Se Appellant's Brief."

      EXECUTED on this the    Z~}b day of   ~~~~~           2015.



                                            ~~~J
                                   8
                              UNSWORN DECLARATION


         I, Hiram Miles TDCJ-CID No. 785448, being presently
confined on the TDCJ-CID William P. Clements Unit in Potter
County, Texas verify under penalty of perjury that the fore-
going is true and correct pursuant to V.T.C.A. Civil Practice
and Remedies Code 132.001 - 132.003.

         EXECUTED on this the         ~ day of   t~~JYL~           2015.



                                             E ATOR, PRO SE


                           CERTIFICATE OF SERVICE

         I, Hiram Miles, Relator, pro se,        do hereby certify that
a copy of the "Petition for a Writ of Mandamus & Prohibition"
has been served on the parties to this suit by placing same
in the   u.s.   Mail System through the prison mailing system, on
the ~ day of        '\~1.\K?.'Sl.\A          2015, addressed to:


     Susan D. Reed
                                  '
     Bexar County Criminal District Attorney
     Cadena-Reeves Justice Center
     300 Dolorosa, Fifth Floor
     Sari Antonio, Texas 78205-3030

     Fourth Court of Appeals District
     Cadena-Reeves Justice Center
     300 Dolorosa, Suite 3200
     San Antonio, Texas 78205-3037


                                             ~~~Jw


                                         9
                      WRIT NO. WR-46,247-12



                          HIRAM MILES,
                             Relator,



                               vs.


         COURT OF APPEALS FOR FOURTH DISTRICT OF TEXAS,
                           Respondent.




       APPENDIX TO RELATOR'S PETITION FOR WRIT OF MANDAMUS

                         AND PROHIBITION




                        List Of Documents


1. Affidavit Of Hiram Miles
  Dated December 14,2014 ······-----··-··········-·-··---Tab A




                              10
    T   A   B       A

{Affidavit Of Hiram Miles)
                        WRIT NO. WR-46,247-12




HIRAM MILES,                      §       IN THE CRIMINAL
          Relator,



vs.                               §       COURT OF APPEALS


COURT OF APPEALS FOR
FOURTH DISTRICT OF TEXAS,
          Respondent.
                                  §       OF TEXAS, AT AUSTIN




                      AFFIDAVIT OF HIRAM MILES


STATE OF TEXAS                    §

COUNTY OF POTTER                  §

      BEFORE ME,   the undersigned authority, personally appeared

HiramMiles, who being by me duly sworn, did state on his Oath

the following:

      My·name is Hiram Miles, I am over twenty-one (21) years
of age, of sound mind, capable of making this affidavit, and
personally acquainted with the facts herein stated.

      1) My court-appointed appellate counsel, Raymond Fuchs,
      filed an "Anders Brief In Support of Motion to Withdraw
      as Counsel" in the Fourth Court of Appeals on May 18,1998.
      See Miles v. State, Appeal No. 04-97-00313-CR.

      2) I obtained the trial court record upon Order of the
      Fourth Court of Appeals to the district clerk to prepare
      a complete copy of the record to be sent to me. see
      (Attachment-1: Order of the Fourth Court of Appeals)

      3)   After review of the trial record,   I timely filed my
      "ProSe Appeallant's Brief as required by the Anders

                            Page 1 of 2
      procedure on September 18,1998. See (Attachment-2: Notice
      of Receipt By Clerk)

      4)   The Fourth Court of Appeals, after the State's response
      reviewed appointed counsel's brief, allegedly the record
      and affirmed my Judgment of Conviction and Sentence on
      March 3,1999, granting counsel's motion to withdraw and
      stating "Miles has not filed a brief." See (Attachment-
      3: Opinion/Judgment of the Fourth Court of Appeals)

      5) After filing eight (8) State Application For Writ of
      Habeas Corpus' under Article 11.07, TEX.CODE CRIM PROC.,
      that avenue for remedying the harm is not available. see
      (Attachment-4: Order of the Texas Court of Criminal Appeals,
      Dated: March 12,2014)

      The above and foregoing statements are true and correct
to the best of my knowledge and presented under the penalty
of perjury.
      I will testify in any court of law on the fac ts presented
in this affidavit.

                        UNSWORN DECLARATION

      I, Hiram Miles TDCJ-CID No.785448,     being presently con-
fined on the TDCJ-CID William P. Clements Unit in Potter County,
Texas verify under penalty of perJury that the foregoing is
true and correct pursuant to V.T.C.A. Civil Practice and
Remedies Code 132.001 - 132.003.

     EXECUTED on this the ~ day of         Dece~be£         2014.



                                           F IANT, PRO SE




                             Page 2 of 2
    A T T A C H M E N T       1

Order Of The Fourth Court Of Appeals

        Dated: July 20,1998
                                                                                                         *

                                            July 20, 1998

                                       No. 04-97-00313-CR

                                           Hiram MILES,
                                              Appellant

                                                  V.

                                       The STATE ofTexas,
                                             Appellee

                   From the 290th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 96-CR-0010
                          Honorable Sharon MacRae, Judge Presiding

                                              ORDER

        Appellant's attorney ftled an Anders brief in this appeal. Anders v. California, 386 S.W.2d
738 (1967). Appellant has asserted his right to file a prose brief and on July 9, 1998, filed a motion
to obtain a copy of the record.                                              ·     -

       We therefore ORDER the District Clerk of Bexar County to prepare and send a full and
complete duplicate copy of the clerk's and reporter's records for cause number 96-CR-00 10 to
appellant at Hiram Miles, TDCJ-ID No. 785448, Route 2, Box 4400, Gatesville, TX 76597.
Appellant's prose brief is due on or before the 18th day of September, 1998. The State's brief is
due 30 days after appellant's brief is filed.                      ·

       It is so ORDERED on July 20, 1998.
            A T T A C H ME N T         2

Notice Of Receipt By Clerk, Dated: September 18,1998
                                COURT OF APPEALS
                       FOURTH COURT OF APPEALS .DISTRICT
                            300 DOLOROSA, SUITE 3200
                     BEXAR COUNTY CRIMINAL JUSTICE CENTER
                         SAN ANTONIO, TEXAS 78205-3037
                             HE~ SCHAEFER, CLERK

                                       September 18, 1998

Raymond E. Fuchs
ATTORNEY ATLAW
Washington Square Bldg., Suite 101
800 Dolorosa Street
San Antonio, TX 78207

Hiram Miles
TDCJ-ID No. 785448
Hughes Unit
Rt. 2, Box 4400
Gatesville, TX 76597

Edward F. Shaughnessy, TII
Assistant Criminal District Attorney
Bexar County Justice Center
300 Dolorosa, Suite 4025
San Antonio, TX' 78205-3030

RE:    Court of Appeals Number:        04-97-00313-CR
       Trial Court Case Number:        96-CR-0010

Style: Hiram Miles
       v.
       The State ofTexas


Dear Counsel and Mr. :Miles:

       The Pro Se Brief has this date been received and filed in the above styled and numbered cause.


                               Very truly yours,

                               HERB SCHAEFER, CLERK

                               ~::r-~~
                               Apryl Stirling, Deputy Clerk
         A T T A C H M E N T        3

Judgment/Opinion Of The Fourth Court Of Appeals

              Dated: March 3,1999
                                                                                       --- ·-·'-"   ,   ..   .,   --




   *       *                                                                                        *                  *
                                           OPINION

                                          No. 04-97-00313-CR

                                            Hiram MILES,
                                               Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 290th Judicial District Court, Bexar County, Texas
                                ·.·Trial Court No. 96-CR-0010
                          Honorable Sharon MacRae, Judge Presiding

Opinion by:     Karen Angelini, Justice

Sitting:       Tom Rickhoff, Justice
               Paul W. Green, Justice
               Karen Angelini, Justice

Delivered and Filed: March 3, 1999

AFFIRMED

       Hiram Miles was convicted by jury of murder and sentenced to life imprisonment. Miles'

court-appointed attorney has filed a brief in which he raises two arguable points of error, but

nonetheless concludes that this appeal is fiivolous and without merit. Anders v. California, 386 U.S.
738 (1967); High v. State, 573. S.W.2d 807 (Tex. Crim. App. 1978). The brief meets the

requirements ofAnders.. Counsel has provided Miles with a copy of the brief and advised him of his
                                                                                    04-97-00313-CR




right to review the record and file a pro se brief. Nichols v. State, 954 S.W.2d 83, 85 (Tex.

App.-San Antonio 1997, no pet.). Miles has not filed a brief.

        After reviewing the record ~nd counsel's brief, we agree that the appeal is frivolous and

'\Nithout merit. The judgment of the trial court is affirmed, and counsel's motion to withdraw is

granted. Nichols, 954 S.W.2d at 86.



                                                       Karen Angeiini, Jusil.ce

JDO NOT PUBLISH.




                                                 -2-
*             *                                                                            *        *
                                       JUDGMENT
                                         No. 04-97-00313-CR

                                            Hiram MILES,
                                               Appellant

                                                   V.

                                        The STATE ofTexas,
                                              Appellee

                      From the 290th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 96-CR-0010
                             Honorable Sharon Macrae, Judge Presiding


           BEFORE JUSTICE RICKHOFF, JUSTICE GREEN, AND JUSTICE ANGELINI

         In accordance with this court's opinion of this date, the judgment of the trial court is
    AFFIRMED, and the motion to withdraw as counsel is GRANTED.

           SIGNED March 3, 1999.
                                             t/             ~~~
                                             /)~~--.--· . 0 . ..
                                               KAREN ANGELINI
                                               JUSTICE
       A T T A C H M E N T         4

Order Of The Texas Court Of Criminal Appeals

            Dated: March 12,2014
              IN THE COURT OF CRIMINAL APPEALS
                                           OF TEXAS
                                         NO. WR-46,247-11


                            EX PARTE HIRAM MILES, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                            CAUSE NO. 1996CR0010-W9
              IN THE 290TH DISTRICT COURT FROM BEXAR COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Courl this application for a writ ofhabeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted ofri).urder and was

sentenced to life imprisonment.

        Applicant alleges that his appellate counsel was ineffective for failing to inform him of his

right to file a prose petition for discretionary review. The trial courtrecommended that relief be

granted based on appellate counsel's affidavit. However, Applicant has filed eight previous 11.07

habeas applications regarding this conviction. After a writ challenging a conviction is decided on
the merits, every subsequent application must meet an exception to Section 4 of Code of Criminal

Procedure Article 11.07 to be addressed on the merits. Ex parte Whiteside, 12 S.W.3d 819 (Tex.

Crim. App. 2000). Applicant relies on a revision to the Texas Rules of Appellate Procedure which

did not take effect until January 1, 2007 as "new law" to meet an exception under Section 4. TEX.

R. APP. P. 25.2(d). The alleged new law does not apply to Applicant's case; therefore he has not

shown that he meets an exception to the bar on subsequent writ applications. Therefore, this

application is dismissed pursuant to Section 4 of Code of Criminal Procedure Article 11.07.

Filed: March 12, 2014

Do n:ot publish